Citation Nr: 0106971	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-46 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board remanded the case for additional development of 
evidence in January 1997.  The requested development was 
partially completed, and the claim is now before the Board 
for further appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The RO should ensure that there is compliance 
with the notice and duty to assist provisions of the new law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder (PTSD).  He asserts that he developed PTSD as a 
result of incidents in service such as a battle in which his 
unit killed 164 enemy soldiers one day and subsequently 
killed 264 more.  He has referred to several specific 
incidents and provided different dates upon which he recalls 
the incidents having occurred.  He has repeatedly made 
reference to a large battle in which many of his fellow 
serviceman were killed.  While attempts were made by the RO 
to verify the alleged events, it appears that additional 
development is necessary.  Specifically, the RO instructed 
the United States Center for Research of Unit Records 
(USASCRUR), to search all available relevant service records 
to confirm the events which would serve to support the 
diagnoses of PTSD.  While USASCRUR did in fact search for 
such information in April 1999 and June 1997, it does not 
appear that they searched all of the dates and places 
reported by the veteran.  As such, particularly in light of 
the redefined obligations of the VA with respect to the duty 
to assist as set forth in the Act, additional development is 
warranted prior to Board review.  

In its response to the request for information consistent 
with the veteran's story, the USASCRUR sent Daily Staff 
Journals of the veteran's unit, the 2nd Battalion, 13th 
Artillery for the 1968 TET Offensive period of January 30, 
1968, to February 8, 1968, and June 1968, as well as Morning 
Reports for January 19-20 and May 23-25, 1968.  Additional 
reports show an individual named by the veteran as having 
been wounded in May 1968 but in a location away from the 
veteran's unit.  

The veteran has cited several places and dates that were not 
searched.  He stated that he was stationed in Cu Chi, Phu Loi 
and Lai Khe.  He was subject to enemy threats and saw many 
dead bodies.  He had to pick up the bodies.  Specifically, in 
March 1995 he stated that he was in Lai Khe in mid-March 1968 
when his unit was over run by Viet Cong.  His unit was 
mortared and rocketed.  Also, his unit went at that time to 
Fire Base Thunder B to support that base and that he 
witnessed individuals wounded in action.  In December 1997, 
the veteran reported that he was in a large battle in the 
second week of August 1968.  Elsewhere, he reported that the 
large battle occurred in January 1968.  He has cited 
casualties of 164 men on one day and 264 the next day, 
related to this battle.  

In sum, it appears that not all of the dates, times and 
incidents reported were searched.  The reports listed from 
USASCRUR do not show any relevant information for March 1968, 
January 1968 (prior to the 30th day of that month), or August 
1968.  While the Board understands that the veteran must 
identify the events with a reasonable degree of specificity, 
it is of the opinion that additional development should be 
undertaken based on the veteran's reported stressors, 
particularly in view obligations restated under the Act.  

The veteran has also undergone several evaluations and 
examinations to determine whether he has a diagnosis of PTSD 
supported by stressors related to his Vietnam service.  Some 
of the medical evidence shows that he does not have PTSD, 
while two reports of VA examinations in December 1997 do show 
diagnoses of PTSD but fail to cite the alleged stressors.  
The examinations both essentially indicate that the events 
referred to by the veteran as stressors were unverified in 
the claims file.  One examiner further noted that he could 
find no evidence in the claims file of the veteran being 
involved in a combat situation other than as a supply 
officer.  He concluded by stating that before being 
absolutely sure of the diagnosis of post-traumatic stress 
disorder, he would like further information about the 
veteran's experiences in Vietnam such as whether or not his 
duties as a supply clerk exposed him to a sufficient enough 
stress to account for his symptomatology.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).  If the diagnosis of a mental disorder does not 
conform with DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a) (2000).

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis needs to be resolved, but initially 
that the record needs to be clarified with respect to whether 
the veteran was exposed to a stressor in service.  If it can 
be verified that he was exposed, then it needs to be 
determined medically whether the verified stressor serves as 
the basis for a diagnosis of PTSD.  It is therefore the 
opinion of the Board, that in the event the veteran's 
stressors can be verified, that the RO should identify the 
verified stressors and refer the veteran's claims file again 
to the two doctors who reviewed the claim in 1997, and if 
that is not possible, to two VA board certified 
psychiatrists, to review the claims file, and all the medical 
evidence associated with it, in order to make those 
determinations.  

Therefore, this case is REMANDED for the following action

1.  The RO should further attempt to 
verify the occurrence of the purported 
stressors as outlined, in part, above, 
and to the extent possible, the facts and 
circumstances surrounding the incidents 
reported by the veteran through the 
United States Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The purpose of the request is to 
attempt to determine, to the extent 
possible, whether the incidents referred 
to by the veteran occurred in any of the 
months identified by him.  In this 
regard, the veteran's statements (or the 
RO's summary of the pertinent information 
contained therein), copies of the 
veteran's service personnel records, and 
a copy of his record of service (DD Form-
214) should be forwarded to USASCRUR.

2.  Following receipt of the report from 
USASCRUR, the RO should determine which 
if any of the alleged stressors were 
verified, and should prepare a report 
listing these stressors.  The RO should 
note that reports from USASCRUR show that 
the area in which the veteran's unit was 
located was subject to incidents in 
February 1968 involving rocket fire, one 
mortar round and small arms fire without 
any reported casualties.  Then, the two 
psychiatrists who examined him in 1997 
should be contacted and asked to review 
their reports and to address, based on 
the new information, whether the 
veteran's verified stressors in Vietnam 
support the diagnoses of PTSD.  If these 
doctors are unavailable, the RO should 
refer the matter to two VA psychiatrists 
to review the file and to offer such an 
opinion.  Each psychiatrist should 
conduct a separate review and correlate 
their findings.  The RO must specify for 
the examiners the stressor or stressors 
that it has determined are established by 
the record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The examiners are 
informed that any diagnosis reached 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV. 

3.  The RO must review the claims file and 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




